        19-22721-rdd       Doc 112-1      Filed 07/10/20 Entered 07/10/20 11:44:38            Order to
                                             Dismiss Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                             300 Quarropas Street
                                             White Plains, NY 10601


IN RE: Hampstead Global, LLC                              CASE NO.: 19−22721−rdd

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 11
83−4153428




                                         NOTICE OF DISMISSAL



An order of dismissal was entered by the Honorable Robert D. Drain in this Chapter 11 case.

Hampstead Global, LLC was dismissed from the case on July 10, 2020 .




Dated: July 10, 2020                                       Vito Genna
                                                           Clerk of the Court
